Citation Nr: 1535578	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  06-15 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation in excess of 30 percent prior to December 16, 2013, and in excess of 40 percent thereafter for service-connected degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1980 to August 1990.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied a rating in excess of 30 percent for postoperative degenerative joint disease, right knee. 

During the course of the appeal, a February 2014 rating decision increased the rating to 40 percent, effective December 16, 2013.  As the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

This matter was previously remanded by the Board in August 2011, November 2013, and April 2014 for further evidentiary development.

In December 2012, the Veteran provided testimony at a hearing in Houston, Texas before the undersigned Acting Veterans Law Judge.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  For the period prior to December 16, 2013, there is no objective evidence of the Veteran's right knee flexion limited to 45 degrees or less; extension limited to 30 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; impairment of the tibia or fibula; or ankylosis.
 
2. For the period from December 16, 2013, there is no objective evidence of the Veteran's right knee flexion limited to 45 degrees or less; extension limited to 45 degrees or more; recurrent subluxation or objective evidence of slight lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; impairment of the tibia or fibula; or ankylosis. 
 

CONCLUSION OF LAW

1.  The criteria for a rating in excess of 30 percent prior to December 16, 2013 for the Veteran's right knee condition have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024-5257, 5260, 5261 (2014).

2.  The criteria for a rating in excess of 40 percent from December 16, 2013 for the Veteran's right knee condition have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024-5257, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

 As noted in the Introduction, the Board most recently remanded this matter in April 2014.

The Board's remand instructed the RO to: (1) request directly from the Social Security Administration and the Postal Service copies of any adjudication on a claim for disability benefits or any other relevant records; (2) obtain updated VA treatment records; (3) afford the Veteran an examination to determine the current severity of his right knee disability, and (4) readjudicate the claim.

VA submitted an appropriate request to the Social Security Administration requesting records.  VA sent September 2014 and November 2014 letters to the Postal Service requesting records, with no apparent response.  VA obtained updated treatment records and associated them with the file.  The Veteran was scheduled for and attended an July 2014 VA right knee examination, which resulted in a January 2015 addendum opinion.  The RO readjudicated the claim in a March 2015 Supplemental Statement of the Case (SSOC).

 As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the December 2006 rating decision on appeal, an October 2006 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for an increased disability rating for his service-connected right knee disability.  Subsequent notice letters were consistent with Dingess, as they included notice of the process in which VA assigns disability evaluations and effective dates.  In addition, the letters provided further information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  Consequently, VA has met the duty to notify.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, identified private treatment records, relevant social security records, and VA treatment records have been obtained and associated with the record.  A VA examination for the Veteran's right knee was most recently afforded in July 2014.  A January 2015 addendum opinion was issued by the July 2014 examiner.  The record does not suggest that the July 2014 examination, when viewed in concert with the January 2015 addendum opinion, was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes the Veteran's January 2015 and March 2015 statements regarding the fairness of the exam, as the Veteran was physically unable to perform the medial-lateral instability test as a result of pain.  The Board still finds the examination to be adequate.  Moreover, evidence received since the most recent July 2014 examination does not indicate that the Veteran's condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his right knee disability.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id. 
The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to a higher schedular rating for his right knee during the period under consideration in this appeal.  It is also clear from the lay statements provided by the Veteran that they understood the type of evidence that would be most helpful to his claim on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claims and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III. Increased Rating for Right Knee

Increased Evaluation Claims in General

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). 

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. § 4.40 (2014). 

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2014).  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

 Applicable Diagnostic Codes

In this case, the Veteran was assigned a 30 percent rating for postoperative degenerative joint disease of the right knee under Diagnostic Code 5261, effective June 1, 1999.  Effective December 16, 2013, the Veteran was assigned a 40 percent rating.  The Veteran filed a claim for increase on September 26, 2006.   

Diagnostic Code 5003 is used to evaluate for degenerative arthritis, and the regulations instruct that degenerative arthritis established by X-ray findings be rated on the basis of limitation of motion of the affected parts, when resulting in a compensable rating.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5024 (2014). 

Diagnostic Code 5260 is used to denote the rating criteria for the limitation of flexion of the leg.  38 C.F.R. § 4.71a.  Limitation of flexion is rated as follows: flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

Diagnostic Code 5261 evaluates limitation of extension as follows: extension limited to 5 degrees warrants a noncompensable rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 30 degrees warrants a 40 percent rating; and extension limited to 45 degrees warrants a 50 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2014).
VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257; evaluation of knee dysfunction under both codes does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Factual Background

The Veteran has undergone six separate VA knee examinations during the period on appeal and the record contains VA treatment records.

The Veteran's November 2006 VA examination documented constant, non-radiating, sharp pain in the anterior of the right knee.  The Veteran reported locking, giving way, weakness, stiffness, heat, and instability.  The Veteran denied redness.  The Veteran reported flare-ups approximately three time per week with a duration of approximately 10 to 15 minutes, with a severity of 10/10.  Precipitating factors for flare-ups were prolonged standing, knee bending, and walking.  Alleviating factors were pain medication.  The Veteran used a cane and knee brace.  There were no episodes of dislocation or recurrent subluxation.  The examiner reported that if the Veteran was not experiencing a flare-up, the condition did not impair his daily functional activities.  Objective findings upon physical examination revealed an antalgic gait, if not acute distress.  Findings were negative for edema, ecchymosis, or erythema.  Negative anterior or posterior drawers, negative Lachman's.  There was positive joint line and McMurray's.  There was no valgus or varus laxity.  Effusion test was negative.  There was no medial or lateral patella facet tenderness, negative femoral grind test.  Negative popliteal space mass or tenderness.  Neurovascularity was intact distally. There was no inflammatory arthritis.  
There was a positive 5 cm decrease in quadriceps muscle size likely due to constant knee brace wear.

Range of motion findings were as follows: flexion was limited to 100 degrees, extension was not limited.  The Veteran reported pain with any movement of his knee.  Examiner noted active resistance with passive flexion.  There were no additional limitations with repetition of movement during the physical exam that were related to pain, fatigue, incoordination, weakness, or lack of endurance.  While the examiner noted an antalgic gait, the examiner noted no functional limitations on standing or walking, and there was no abnormal weight bearing.  There was no ankylosis.

At the July 2007 VA examination, the Veteran reported constant pain and burning of 8/10 while at rest, and 9/10 upon putting weight on it.  There was swelling, locking, giving way, and lack of endurance.  The Veteran used a cane and hinged brace.  There were no episodes of dislocation or recurrent subluxation.  There was no inflammatory arthritis.  The effects on the Veteran's usual occupation and daily activities were constant pain, secondary depression, limitation in ambulation, and no recreationals.  Range of motion findings were as follows: flexion 115 degrees and extension -10 degrees, with pain throughout flexion, increasing as flexion progresses.  There was normal stability, negative McMurray's, Lachman's, and Drawer's testing.  There was no weakness, moderate tenderness around the joint, no redness, no abnormal movement, but guarding of movements.  There was no swelling, but mild effusion, and no deformities.  The examiner stated that there was no decreased range of motion or joint function after repetitive motion.  There was no ankylosis.  

At his January 2008 VA examination, the Veteran reported pain, weakness, stiffness, swelling, instability, giving way, locking, fatigability, and lack of endurance.  He denied heat and redness.  Pain was reported as 9/10.  The Veteran reported pain was constant and daily, and flare-ups resulted in pain level of 10/10.  The Veteran continued his use of a cane and hinged knee brace.  There were no episodes of dislocation or recurrent subluxation.  There was no inflammatory arthritis.  Effects of the right knee on the Veteran's usual occupation and daily activities were reported as: the Veteran has constant pain which resulted in him retiring from the post office in 2002, his daily activities are limited due do him not being able to lift anything more than 20 pounds, sit for more than 10 minutes, stand for more than 10 minutes, and walk more than 50-75 feet.  He reported being unable to stand and do the dishes, squat, or do most of the household chores he was previously completing.  

Range of motion findings were as follows: flexion 100 degrees, extension 15 degrees.  The examiner reported that the Veteran appeared to be in pain throughout motion.  Pain, fatigue, weakness, and lack of endurance were noted upon repetitive testing.  There was no incoordination, effusion, or instability.  There was slight swelling.  Motor strength in the right quadriceps was 4/5.  There was tenderness over the medial and lateral knee joint line and around the patella.  There was no redness and heat, or abnormal movements.  There was guarding of movement.  The examiner reported an antalgic gait, Veteran could not stand for more than 15 minutes, could not walk for more than 50-75 feet.  There were no callosities, breakdowns, or unusual shoe wear pattern.  There was no ankylosis or inflammatory arthritis.  Stability was normal in all directions.  Lachman and McMurray tests were negative.

At the September 2008 VA examination, findings regarding the right knee are limited as the examination primarily focused on the Veteran's left knee and bilateral ankle conditions.  However, the Veteran reported constant pain at 5/10 with intermittent weakness, stiffness, swelling, instability or giving away and locking.  Range of motion was as follows: flexion 60 degrees with more pain at extreme; extension at 0 degrees.  There was no change in pain, range of motion, or additional limitation upon repetitive use testing.  Stability was normal.  Anterior and posterior cruciate ligaments were normal.  McMurray's test revealed varus and valgus pain.  The examiner noted tenderness on palpation of both knees and pain on motion, as described.  There was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat abnormal movement, or guarding of movement.  Gait was noted to have a slight right limp, but station was stable.  There was no ankylosis.  The examiner commented that the extreme range of motion of the knees noted during the examination was inconsistent with the ranges of motion noted during the Veteran's approach to the examination table, his sitting position, and taking off and putting on shoes and socks.  The examiner also considered the pain elicited during the exam to be inconsistent with the ease of motion of these joints at other times while the Veteran was in the clinic. 
At the Veteran's December 2013 VA examination, the Veteran reported that a February 2013 local right knee injection helped symptoms for about 30-40 days.  The Veteran reported using a cane and knee brace.  He reported constant right knee pain of 6-7/10.  Pain was achy, throbbing, with knee "catching and locking up."  Pain increased with walking, decreases with elevation, aquatic therapy, and treatment.  The Veteran reported that the right knee gives out and "snaps" frequently, about every 30 minutes, if he pivots.  He reported that he has fallen as a result of his right knee giving out, and that his right knee is constantly swollen.  There were no reported flare-ups impacting the function of the knee.  

Range of motion findings were as follows: flexion of 95 degrees with pain beginning at 80 degrees; and extension at 15 degrees with pain at 40 degrees.  Repetitive use testing resulted in flexion at 95 degrees and extension at 30 degrees.  The examiner reported additional limitation of motion and functional loss upon repetitive use, including less movement than normal, weakened movement, incoordination, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  There was pain on palpation.  Muscle strength was 4/5 on both knee flexion and extension.  Anterior stability was normal and posterior stability was normal.  The examiner was unable to test medial-lateral instability.  There was no patellar subluxation or dislocation.  There was no shin splint, stress fracture, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  Meniscal conditions were noted, including meniscal tear and frequent episodes of joint locking, pain, and effusion.  Gait was noted to be mildly antalgic, favoring the right side.  The examiner noted that the Veteran ambulated with a cane and brace, and consciously avoids pivoting with the right knee when turning corners.  The examiner noted that when ambulating without the cane or brace in the examination room, the Veteran exhibited consistent antalgia favoring the right side, but no knee buckling or objective knee joint instability.  The Veteran was able to stand on his heels and toes without knee buckling.  Right knee swelling was reported as mild, localized to the lateral knee.  There was no palpable edema or increased temperature, and no palpable patella crepitus.  Functional impact led to the Veteran leaving his job as a mailman in late 2001.

At the Veteran's most recent VA examination in July 2014, he again reported a February 2013 injection helping with symptoms for 30-40 days.  Right knee pain was reported as constant, with average pain a 6-7/10.  Pain was achy, throbbing, with the knee catching and locking up.  The Veteran reported that the knee locked up several times per day.  Pain increased with walking and decreased with elevation and treatment.  The right knee reportedly gives out and snaps frequently, about every 30 minutes, if the Veteran pivots.  The Veteran reported falling as a result of his right knee giving out, and that his right knee is constantly swollen.  The Veteran reported flare-ups impacting the function of the knee.  Range of motion findings were as follows: flexion at 95 degrees with objective evidence of pain at 85 degrees; extension at 10 degrees with objective evidence of pain at 30 degrees.  Upon repetitive use testing, flexion was at 95 degrees and extension was at 30 degrees.  The examiner noted additional limitation of motion and functional loss after repetitive motion testing, resulting from less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, instability of station, disturbance of locomotion, and interference with sitting.  

There was pain to palpation.  Muscle strength on flexion was 4/5 and on extension it was 3/5.  Anterior and posterior stability was normal.  The examiner was unable to test medial-lateral instability.  In a January 2015 addendum opinion, the examiner explained that she was unable to perform the medial-lateral instability test due to pain and verbalization from the Veteran not to do it due to pain.  The examiner noted that when "[the Veteran] ambulated in my office, he showed no objective sign of joint instability."  There was no patellar subluxation or dislocation.  There was no shin splint, stress fracture, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  Meniscal conditions were noted, including meniscal dislocation, tear, and frequent episodes of joint locking, pain, and effusion.  The examiner noted functional impact as retirement in 2002, issues with prolonged standing and walking.

In addition to the VA examinations, there are extensive VA treatment records for the period on appeal.  The Board has thoroughly reviewed these treatment records, and as they are consistent with the findings of the Veteran's VA examinations, it will not reproduce the findings of the treatment records.

Analysis

Considering the pertinent facts in light of applicable rating criteria, the Board finds that an evaluation in excess of 30 percent prior to December 16, 2013, and in excess of 40 percent from December 16, 2013 is not warranted for the Veteran's right knee. 

Specifically, the evidence prior to December 16, 2013 does not show flexion in the right knee limited to 45 degrees or less to warrant a separate rating under Diagnostic Code 5260.  Likewise, the record does not show extension limited to 30 degrees or more to warrant an increased rating under Diagnostic Codes 5261. Throughout the period on appeal, flexion has not been limited to 45 degrees or less, thus it has not warranted a compensable rating.  With respect to extension, for this time period extension findings have not been limited to 30 degrees or more at any time.  
As shown above, the Veteran has not exhibited a compensable level of limitation of flexion under Diagnostic Code 5260 combined with a compensable level of limitation of extension under Diagnostic Code 5261 at any time prior to December 16, 2013.  Accordingly, separate ratings based on limitation of flexion and limitation of extension are not warranted prior to December 16, 2013. 

With respect to the period from December 16, 2013, pursuant to the findings at the Veteran's December 2013 VA examination, the RO appropriately increased the Veteran's evaluation under Diagnostic Code 5261 to 40 percent for extension limited to 30 degrees or greater.  However, the Board finds that a rating in excess of 40 percent for this time period is not warranted as the Veteran did not demonstrate extension limited to 45 degrees or more to warrant an increased rating under Diagnostic Code 5261. 

In addition, the evidence from December 16, 2013 does not show flexion in the right knee limited to 45 degrees or less to warrant a separate rating under Diagnostic Code 5260.  Thus, the Veteran has not exhibited a compensable level of limitation of flexion under Diagnostic Code 5260 combined with a compensable level of limitation of extension under Diagnostic Code 5261 at any time from December 16, 2013.  Accordingly, separate ratings based on limitation of flexion and limitation of extension are not warranted from December 16, 2013. 

Further, for both periods, there is no evidence to support a higher disability rating for the right knee based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited a sufficient degree of limited flexion or extension, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  In this regard, there is no indication that the Veteran experiences any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45 (2014); see also DeLuca, supra. 

With respect to other potentially applicable rating criteria, the claims folder contains no competent lay or medical evidence indicating that the Veteran's right knee disability has been manifested by instability, ankylosis, dislocation of cartilage, impairment of the tibia and fibula, or symptoms other than those discussed above at any time.  As such, an increased rating (or separate rating based on instability) cannot be assigned for the left knee for either time period under Diagnostic Codes 5256, 5258, or 5262-5263.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262-5263 (2013).  In particular, with respect to instability, the Board observes the Veteran's contentions that he has instability in the right knee.  In addition, the Board notes that the Veteran was unable to perform medial-lateral testing at his two most recent VA examinations, and that this was due to pain at the July 2014 examination.  However, despite these contentions, the examination reports have consistently revealed a lack of instability of the ligaments of the right knee on objective testing and upon observation of the Veteran ambulating without his cane or knee brace. While the Veteran is sincere in his report of symptoms, with respect to the presence of instability, or lack thereof, the Board places greater probative weight on the various medical reports that have repeatedly and consistently noted a lack of instability.  The Veteran's own determination about the stability of his knees is outweighed by the more probative findings of the VA examiners, because the examiner's determinations are based on greater medical knowledge and experience. Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

A higher rating is similarly unwarranted under Diagnostic Code 5258.  While the Veteran has frequently complained of his knee locking and there has been some documented effusion, a rating under this Diagnostic Code would not result in a higher rating during either period of time on appeal, as the schedular maximum is 20 percent under this Diagnostic Code. 

The Board notes that the Veteran has stated pain varies in intensity, and he has reported his right knee feeling like it would give way, locking up, instability, pain, stiffness, incoordination, and weakness.  However, on examination, the Veteran's flexion was never limited to greater 45 degrees or less during either period, and extension of the right knee never limited to greater than 30 degrees for the period prior to December 16, 2013, or greater than 45 degrees for the period from December 16, 2013.

There was no grinding, no instability, no patellar abnormality, no meniscus abnormality and no abnormal tendons or bursae during either period.  Thus, based on the Veteran's reported history, even if there was additional limitation of motion during any flare-ups that were extreme, based on the Veteran's reported functional ability, the Board finds that the overall impairment resulting from his right knee disability would still more closely approximate no more than a 30 percent rating prior to December 16, 2013, and a 40 percent rating from December 16, 2013.

Thus, a disability rating in excess of 30 percent prior to December 16, 2013, and in excess of 40 percent from December 16, 2013, is not warranted.

The Board does note the special circumstances pertaining to a disability rating for the knee, as addressed above.  Notably, separate evaluations may be assigned for limitation of flexion and extension of the same joint. See VAOPGCPREC 09-04 (September 17, 2004).  When a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id. 

Here, the Veteran was originally granted a 30 percent evaluation under Diagnostic Code 5261 for limitation of extension to 20 degrees, effective June 1, 1999.  In its February 2014 rating decision the RO granted an increased rating of 40 percent under Diagnostic Code 5261 for limitation of extension to 30 degrees, December 16, 2013.  As discussed, at no point in time during the period on appeal did the Veteran's symptoms result in right knee flexion limited 45 degrees or less.  As such, the Board reiterates that separate ratings are not appropriate in this case.

Extraschedular Analysis

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected right knee are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right knee with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The functional impairment accounted for in the rating criteria adequately account for the Veteran's disability.  Thus, the Veteran's current schedular ratings under the general rating criteria are adequate to fully compensate him, including for his occupational impairment resulting from his right knee disability.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Finally, the Board notes that the Veteran was awarded a total disability rating based upon individual unemployability due to service-connected disability from August 1, 2002 until October 23, 2007, with a schedular combined 100 rating in effect after that date.


ORDER

Entitlement to an increased evaluation in excess of 30 percent prior to December 16, 2013, and in excess of 40 percent thereafter for service-connected degenerative joint disease of the right knee is denied.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


